George, J.
1. “A party tea case has the right to introduce all competent, relevant, and material evidence, either to prove the main issue involved, or to discredit the evidence of a witness for the opposite party.” Tiller v. State, 111 Ga. 840 (36 S. E. 201). Accordingly, on the trial of a criminal case the State may introduce any competent, relevant, and material evidence for the purpose of disproving the contention of the defendant, or for the purpose of discrediting his defense, and it affords'no valid ground of objection that such evidence may tend incidentally to put the defendant’s character in issue. Smith v. State, 148 Ga. 467 (96 S. E. 1042).
(a) Where the defendant in a homicide case contended that the deceased entertained ill will toward him and had made repeated threats against him, which threats had been communicated to him, and offered evidence tending to support this contention, it was competent for the State, in rebuttal, to prove any relevant and material fact or circumstance tending to discredit the contention; and there was no error in admitting evidence to the effect that immediately preceding the homicide the deceased and the accused were upon friendly terms,- although the circumstances, proof of which were relied upon by the State to show their friendly relations, tended incidentally to put the defendant’s character in issue.
2. The evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.